Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 22 December 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen
          Auteuil near Paris December 22. 1784
        
        On the Eleventh of this Month, I wrote you a Letter, in which I requested you to inform me, whether you had any Money of the

United States in your Hands and to what Amount. To that Letter I have not yet received any Answer.
        I now take the Liberty to repeat the Request contained in it, and to add another viz that you would inform me, what Number of Obligations you have remaining unsold both of my first and last Loan, how many of these obligations are in the Possession of each one of the three Houses.
        I pray you also Gentlemen to inform me, what Expence would Attend putting all the Money you have on Hand, into the Bank of Amsterdam, there to remain untill disposed of by Congress or their Order, and whether any Commission would accrue to you, according to the Custom of Merchants and the Usages of your City, upon putting it in or drawing it out. in Short every possible Expence attending the Operations of putting it in and drawing it out. and whether the Agio would Occasion a Loss or Profit or neither to the United States.
        I hope Gentlemen for an Answer to all these Enquiries as prompt as possible, and remain / with much Esteem &c
      